Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a system comprising: a vacuum pump; a nozzle in fluid communication with the vacuum pump, wherein the nozzle is configured to hold a workpiece; a nozzle actuator configured to move the nozzle; and an inspection module that includes: a first light source; a second light source; a first mirror that is disposed to receive light from the first light source, wherein the first mirror directs the light from the first light source at an outer surface of the workpiece; a second mirror that is disposed to receive light from the second light source, wherein the second mirror directs the light from the second light source at the outer surface of the workpiece; a first semi-mirror disposed between the first light source and the first mirror, wherein the first semi-mirror receives the light from the first light source that is reflected from the outer surface of the workpiece and the light from the second light source that is transmitted through the workpiece; a second semi-mirror disposed between the second light source and the second mirror, wherein the second semi-mirror receives the light from the second light source that is reflected from the outer surface of the workpiece and the light from the first light source that is transmitted through the workpiece; a camera that receives the light from the first light source and the second light source; a third mirror that is disposed to direct the light from the first semi-mirror to the camera; and a fourth mirror that is disposed to direct the light from the second semi-mirror to the camera in combination with all other elements in claim 1.

Regarding claims 2-7, the claims are allowed as they further limit allowed claim 1.

Regarding claim 8 the prior art of record does not teach alone or in combination a method comprising: directing light from a first light source at an outer surface of a workpiece in a first inspection module; receiving the light from the first light source reflected from the outer surface of the workpiece at a camera, wherein the light from the first light source that is reflected from the outer surface of the workpiece is directed to the camera via a first mirror and a first semi-mirror; and receiving the light from the first light source transmitted through the workpiece at the camera, wherein the light from the first light source that is transmitted through the workpiece is directed to the camera via a second mirror and a second semi-mirror in combination with all other elements in claim 8.

Regarding claims 9-20, the claims are allowed as they further limit allowed claim 8.

Applicant-submitted Kazunori et al. JP201519224 related to inspect a side surface of an electronic component package such as a QFN package at high speed. SOLUTION: Two surface reflection prisms 50a, 50b are arranged in the periphery (four sides) obliquely downward to an outside of the side surface of a QFN package 10, and a CCD camera 52 is arranged downward thereof via a telecentric lens 51. When the QFN package 10 comes to an imaging position P, light from the side surface is reflected twice inside the two surface reflection prisms 50a, 50b, and the QFN package is downwardly imaged by the CCD camera 52. The two surface reflection prisms 50a, 50b are arranged at a position lower than the lower surface of the QFN package to be transferred, and thus, the QFN package can be imaged in the midst of a transfer path, and has no need to be moved in a direction vertical to the transfer path.

Applicant-submitted Zhang et al. relates to an optical device and a visual inspection system including such a system. The invention is mainly applied to, but not limited to, visual inspection of square flat leadless devices (QFN) and the like. Can detect (but not limited to) the appearance, leads, copper contamination, lead center distance, burrs, and flatness of the substrate surface of electronic components QFN. process mainly comprises the following steps: 1. improving an image by the characteristics of the polarization and refraction of a polarized beam-splitting prism; 2. scaling a viewing field according to the size of the component by the adjustment of a reflecting system; 3. using one group of light sources  and the other group of light sources to illuminate a detecting surface, a detecting surface, a detecting surface, a detecting surface  and a detecting surface  with different requirements; and 4. imaging 

Kenji JP2000171226A related to photograph the end surface and flank of a body to be inspected by one camera device and to obtain an image suitable for computer processing or visual inspection. The side surface inspection apparatus comprises an illuminating means for illuminating an object to be inspected from the periphery thereof, and an optical member having a center hole and having the shape of a rotating body. This optical member has a light introduction surface at one end and a light exit surface at the other end, and reflects the light reflected by the side surface of the object to be inspected located at the predetermined position set at one end of the central hole. , Which is introduced from the light introduction surface to the inside, and is capable of being reflected and refracted inside the introduced light to be taken out from the light exit surface, and when the object to be inspected is visually recognized from the other end side of the center hole, the center The end surface of the inspection object is projected through the hole, and the side surface of the inspection object is projected on the light guiding surface so as to surround the periphery thereof. 

These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858